Citation Nr: 1431657	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 until February 1971. 
The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in April 2010.  

On his April 2011 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim. 

In December 2011, the Veteran withdrew this hearing request.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should have been assigned a higher initial disability rating for his service-connected PTSD than the currently assigned 30 percent rating.  The Veteran argues that his condition causes symptoms of depression, anxiety, panic attacks, suicidal ideation, deficits in short-term and long term memory, recurrent nightmares, isolation from other people, recurrent intrusive memories, feelings of hopelessness and purposeless, diminished interest in participating in usual activities, and irritability with outbursts of anger.

During his February 2010 VA examination, the Veteran indicated that his symptoms of PTSD had progressively increased in severity since he retired from his job that he held for 30 years in 2006.  The Veteran indicated that his retirement was providing him a lot of free time to think about past events and he did not have many things to do to keep his mind off his stressors.  In his April 2014 brief, the Veteran's representative indicated that the Veteran has contended that his condition has continued to worsen since his February 2010 VA examination.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred over four years ago and he has subsequently provided lay evidence that indicates a worsening of condition that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected PTSD should be afforded.

On remand updated treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he identify all sources of treatment for his service-connected PTSD, including hospitalizations and examinations from any VA or private facility from 2010 to the present.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.  

2. Obtain a copy of the Veteran's February 2010 VA examination for PTSD that doesn't have the words cut off by the end of the page (if possible), and associate it with the claims file.

3. After contacting the Veteran and obtaining any updated treatment records, then schedule the Veteran for an examination to determine the current level of severity of his service-connected PTSD, including any associated short term and long term memory problems and descriptions of activities that he no longer participates in.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. Finally, following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



